      Case 5:12-cv-00186-DPM Document 75 Filed 07/29/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION


DUANE J. GONDER
ADC #147996                                               PETITIONER

v.                      No. 5:12-cv-186-DPM

DEXTER PAYNE, Director,
Arkansas Division of Correction                          RESPONDENT


                                ORDER
     Motions, Doc. 70 & 74, granted. Gonder's motions for relief from
the judgment, Doc. 66 & 6 7, are withdrawn.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
